Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 15-18 are allowed.

Reason for allowance
The following is an examiner’s statement of reasons for allowance: None of the prior arts teaches a system for managing stored data, comprising: one or more Ethernet drives configured to communicatively connect to a host device; and a controller in communication with the host device and the one or more Ethernet drives, configured to: receive a first write command from the host device, the first write command including a first set of one or more input parameters and a first set of one or more output parameters indicating one or more memory buffers in the host; determine a first drive among the one or more Ethernet drives using at least one of the one or more input parameters and a mapping table; translate the first write command into a second write command, the second write command including a second set of one or more output parameters indicating one or more memory buffers in the host device; and
send the second write command to the first drive, wherein the first drive is configured to responsive to receiving the second write command, send a first remote data transfer instruction to the host device independent of the controller, the first remote data transfer instruction to cause the host device to read data from the one or more memory buffers indicated by the second set of one or more output parameters and to remotely write the read data from the one or more memory buffers to the first drive, wherein the controller is further configured to: execute a garbage collection command, the garbage collection command including a first drive identifier identifying the first drive among one or more Ethernet drives; allocate, with the first drive identifier using a mapping table, a free block at a destination address in a destination drive among one or more Ethernet drives; and  identify, with the first drive identifier using the mapping table, a source address in the first drive.

The following is an examiner’s statement of reasons for allowance: None of the prior arts teaches a method for managing stored data, comprising: executing, by a controller of a storage system, a garbage collection command, the garbage collection command including a first drive identifier identifying a first drive among one or more Ethernet drives; allocating, by the controller, with the first drive identifier using a mapping table, a free block at a destination address in a destination drive among one or more Ethernet drives; identifying, by the controller, with the first drive identifier using the mapping table, a source address in the first drive; sending, by the controller, a move command to the first drive, the move command including the source address, the destination address, and the destination drive; responsive to receiving the move command, reading, by the first drive, data from the identified source address in the first drive; and sending, by the first drive, a program command to the destination drive and causing the destination drive to copy the data read from the identified source address to the free block at the destination address in the destination drive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Claim language in the following claims is not clearly understood:
As per claim 2, lines 1-2, it is unclear what is “NVMeoF” and “RDMA” (i.e., please expand on abbreviations)
As per claim 8, lines 13-14, it is unclear how to perform sending, by the controller … independent of the controller.  For examination purpose, the limitation is interpreted as “”responsive to receiving the second write command, sending by the first drive a first remote data transfer instruction to the host device independent of the controller…”
As per claim 9, lines 1-2, it is unclear what is “NVMeoF” and “RDMA” (i.e., please expand on abbreviations)


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kachare et al, U.S. Patent Application Publication 2018/0284990 (hereinafter Kachare) further in view of Sakalley et al, U.S. Patent 9,934,173 (hereinafter Sakalley).

As per claim 1, Kachare teaches the invention substantially as claimed for reading stored data, comprising:
one or more Ethernet drives configured to communicatively connect to a host device ([15][60][62]; fig. 1, e.g., Ethernet S-eSSDs); and 
a controller in communication with the host device and the one or more Ethernet drives ([15][60][62]; fig. 1, e.g., P-eSSD), configured to:
receive a first write command from the host device ([95], e.g., receive a write command);
determine a first drive among the one or more Ethernet drives using at least one of the one or more input parameters and a mapping table ([95], e.g., determine one or more S-eSSDs using at least one of the LBA and map Allocation Table);
translate the first write command into a second write command, the second write command including a second set of one or more output parameters indicating one or more memory buffers in the host device ([96][87], translate the write command into a plurality of write sub-commands, each sub commands with SGLs); and
send the second write command to the first drive ([96], e.g., send the write sub-commands to S-eSSDs), 
wherein the first drive is configured to
responsive to receiving the second write command, send a first remote data transfer instruction to the host device independent of the controller ([98][103], e.g., S-eSSds send RDMA read to remote host in response to receiving the write sub-commands based on the host SGLs that contain remote buffer addresses).

Although Kachare teaches receive a first write command from the host device ([95], e.g., transferring data based on receiving a write command), however, Kachare does not expressly teach the first write command includes input parameter and output parameter.  Sakalley teaches the first write command including a first set of one or more input parameters and a first set of one or more output parameters indicating one or more memory buffers in the host device (col. 8, lines 1-58; col. 9, lines 27-35; col. 10, lines 11-35); and the first remote data transfer instruction to cause the host device to read data from the one or more memory buffers indicated by the second set of one or more output parameters and to remotely write the read data from the one or more memory buffers to the first drive (col. 4, lines 64-67, e.g., RDMA stack of the host read data from memory buffer using RDMA transaction; col. 8, lines 1-5, e.g., write command form writing data to the NVM subsystem; col. 8, lines 59-60, e.g., controller maps the remote buffers to the virtual buffer using the mapping; col. 9, lines 27-50; col. 11, lines 48-57, e.g., populate the RDMA request with address of the memory buffer of the host and send the RDMA request to the host; col. 12, lines 19-49, e.g., receiving data from host and in response to the RDMA Read request and providing the data to the NVM subsystem (i.e., writing data to the NVM subsystem for storage on the SSD col. 8, lines 1-5; col. 4, lines 18-20))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sakalley’s teaching with Kachare’s system in order to allow the host in Kachare’s system to specify the buffer location of the host to transfer the data, thus improving the read/write operation between a remote host and drives in Kachare’s system. 

As per claim 8, it is rejected for the same reason as set forth in claim 1 above.

As per claim 2, Kachare and Sakalley teach the invention substantially as claimed in claim 1 above.  Kachare further wherein the first write command is an NVMeoF write command [62], and the first remote data transfer instruction is an RDMA read command [98]. 

As per claim 9, it is rejected for the same reason as set forth in claim 2 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454